                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WILLIAM C. FLOYD JR.,

                   Petitioner,                               8:13CV195

      vs.
                                                         MEMORANDUM
SCOTT FRAKES, Director of the                             AND ORDER
Nebraska Department of Correctional
Services; and BRAD HANSEN, Warden
Tecumseh State Correctional Institution;

                   Respondents.

       This matter is before the court on Petitioner William C. Floyd Jr.’s (“Floyd”)
Motion for Enlargement of Time. (Filing No. 174.) This is Floyd’s eighth request
for an extension of time to file his brief in response to Respondents’ Answer (filing
no. 143) and Brief (filing no. 144), which were filed on February 9, 2018. (See
Filing Nos. 149, 153, 156, 160, 164, 167, 170, & 172.)

      In Floyd’s two previous requests for extensions, the reasons he gave in
support of his requests suggested to the court that he merely needed more time to
assemble his voluminous exhibits in support of his brief and to appropriately
reference such exhibits in his brief. (See Filing Nos. 170 & 172.) Given those
representations, the court granted Floyd until March 11, 2019, to file his brief.
(TEXT ORDER Nos. 171 & 173.) Now, Floyd asks the court for an additional 60
days to prepare his brief and exhibit list based on a shortage of law library staff,
limited access to the law library in the month of February, and his desire to include
recently filed grievances regarding his law library access in his exhibit list. (Filing
No. 174.)
       The fact of the matter is Floyd has had over a year since Respondents’ filed
their Answer and Brief to prepare and file his brief in response. The court has been
more than generous in entertaining Floyd’s requests for extensions, but it is
apparent that Floyd is abusing the court’s generosity. Floyd’s latest request for an
extension suggests only that he seeks more time to incorporate recent events
related to his law library access into his brief, rather than responding to the issues
raised by his amended petition (filing no. 127) and Respondents’ Answer and Brief
(filing nos. 143 & 144). Floyd’s limited law library access is not a new
development as he has cited similar restrictions on his library access since at least
July of 2018. (See Filing No. 160.) As Floyd has been well aware of the
restrictions and limitations on his library access, it was incumbent upon him to
plan accordingly to meet his briefing deadline.

       Given that Floyd has had over a year to prepare his brief and has failed to
demonstrate good cause for further extensions, the court will deny Floyd’s request
for a 60-day extension of time. The court will give Floyd until March 25, 2019, to
file his brief in response to Respondents’ Answer and Brief. Absolutely no
extensions will be granted beyond the March 25, 2019 deadline. Thus, Floyd is
admonished not to request any further extensions and to submit his brief and the
materials he has prepared by March 25, 2019. If Floyd fails to submit a response
by March 25, 2019, then Respondents shall file a notice of case submission within
7 days thereafter informing the court that the merits of the petition are fully
submitted for decision.

      IT IS THEREFORE ORDERED that:

      1.     Petitioner’s Motion for Enlargement of Time (filing no. 174) is
denied. Petitioner shall have until March 25, 2019, to file and serve a brief in
response to Respondents’ Answer and Brief in Support. Absolutely no further
extensions shall be granted.




                                          2
      2.    If Petitioner fails to submit a response by March 25, 2019, then
Respondents shall file a notice of case submission within 7 days thereafter
informing the court that the merits of the petition are fully submitted for decision.

     3.     The clerk’s office is directed to set the following pro se case
management deadline: March 25, 2019: check for Petitioner’s brief in response to
answer and brief.

      Dated this 5th day of March, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         3
